Citation Nr: 0927979	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-11 890	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for blackouts.  

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for an eye disability.  

4. Entitlement to service connection for residuals of a back 
injury. 

5. Entitlement to service connection for posttraumatic stress 
disorder.

6. Entitlement to a rating higher than 20 percent for 
residuals of a fracture of the right humerus with neuropathy 
of the radial nerve.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1973 to August 1977.  

This matter is before the Board of Veterans' Appeals on 
appeal of a rating decision in September 2002 of a Department 
of Veterans Affairs (VA) Regional Office.

Other Preliminary Matters 

The Veteran has been diagnosed with a psychotic disorder, and 
the Veteran suggests in his substantive appeal and in his 
statement in February 2009 that his current psychiatric 
problems are related to his service-connected head injury.  
The diagnosis of a psychotic disorder needs to be been 
considered to determine the nature of the Veteran's current 
psychiatric condition relative to his claim of service 
connection for posttraumatic stress order.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (Although a RO has no duty to 
read the mind of a disability compensation claimant, the RO 
should construe a claim based on the reasonable expectations 
of the non-expert, self-represented claimant and the evidence 
developed in processing that claim.).  

The question of service connection for a psychotic disorder 
and the claims of service connection for blackouts and 
bilateral hearing loss are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. Other than refractive error, which is not a disability for 
the purpose for VA disability compensation, there is no 
competent medical evidence of a current eye disability, 
including light sensitivity or dry eye, due an injury, 
disease, or event of service origin.  

2. Residuals of back injury to include arthritis were not 
affirmatively shown to have been present in service; 
arthritis of the lumbar spine was not manifest to a 
compensable degree within one year of separation from 
service; and to the extent that the current low back 
disability, lumbosacral strain and arthritis of the lumbar 
spine, first documented after service beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
related to an injury, the injury is unrelated to an injury or 
disease or event of service origin.  

3. The Veteran did not serve in combat and there is no 
current diagnosis of posttraumatic stress disorder related to 
an injury, disease, or event of service origin. 

4. The residuals of a fracture of the right humerus with 
neuropathy of the radial nerve are manifested by mild 
incomplete paralysis of the radial nerve without malunion of 
the humerus or recurrent dislocation at shoulder level.  


CONCLUSIONS OF LAW


1. An eye disability, including light sensitivity or dry eye, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009): 38 C.F.R. § 
3.303 (2008). 

2. Residuals of back injury to include arthritis was not 
incurred in or aggravated by service, and service connection 
for arthritis may not be presumed based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3. Posttraumatic stress disorder was not incurred in or 
aggravated by service. 
38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002 & Supp. 2009): 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  



4. The criteria for a rating higher than 20 percent for 
residuals of a fracture of the right humerus with neuropathy 
of the radial nerve have not been met.  38 C.F.R. § 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5202; 38 C.F.R. § 4.124(a), Diagnostic Code 
8514. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively. See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2002, in March 2006, in January 2008, 
and in August 2008.  The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease or event in service, causing injury or disease, or 
an injury; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on the Veteran's employment and daily 
activities.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable, as well as the 
Diagnostic Code under which the service-connected disability 
is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and Vazquez- Flores v. Peake, 22 Vet. 
App. 37, 43 (2008) (notice of an increase in severity, the 
effect that worsening has on employment and daily life, and 
the Diagnostic Code under which the claimant is rated). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case in December 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. The RO has obtained service 
treatment records, VA records, and non-Federal records.  

The Veteran was afforded VA examinations and the RO obtained 
medical opinions on the claims of service connection for an 
eye disability and for posttraumatic stress disorder and for 
the claim for increase.  

The Board is not obtaining a VA examination and medical 
opinion on the claim of service connection for residuals of a 
back injury because the record does not indicate that the 
disability may be associated with service as there is no 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation or medical 
evidence suggesting a nexus to service, but is too equivocal 
or lacking specificity to support a decision on the merits.   
For these reasons, a VA examination and medical opinion on 
the question of service connection is not necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79, 
83-84 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims of Service Connection
 
Factual Background 

The service personnel records show that the Veteran service 
aboard the USS Niagara Falls (AFS-3) from September 1974 to 
January 1977 and aboard the USS Towers (DDG-9) from January 
1977 to August 1977.  The Veteran did not serve in Vietnam 
during the Vietnam era. 

The service treatment records show that on entrance 
examination distant vision was 20/20 uncorrected in each eye.  
In May 1975, the Veteran was struck over the left eye with a 
cane, suffering a laceration.  No ocular pathology was 
identified. 

The service treatment records show that in April 1976 the 
Veteran was in a single vehicle accident, in which the 
vehicle rolled over and he was pinned in the vehicle, and he 
sustained a fracture of the right humerus, facial trauma, 
acute cervical strain, and several bruises.  The fracture was 
openly reduced with internal fixation, and the surgical 
hardware was later removed.  As a result of the reduction, 
the radial nerve was damaged.  Also, the Veteran was 
evaluated opthalmogically because of the facial trauma.  The 
pertinent findings were 20/25 in each eye, and except for 
swelling around each eye, no other eye pathology was found.  
There was no complaint or finding of a low back injury.   

The service treatment records show that on separation 
examination, distant vision was 20/20 uncorrected in each 
eye.  The spine was evaluated as normal as was the 
psychiatric evaluation.  

After service, private medical records show that in September 
1996 the Veteran complained of sudden low back pain after a 
lifting injury at work.  There was no prior history of a back 
injury.  X-rays revealed small osteophytes, arthritic 
changes, in the lumbar spine.  The diagnosis was lumbosacral 
strain.  In May 2002, the assessment was acute low back pain. 

Records of a state correctional facility show that in 
September 1998 the Veteran was wearing glasses.  In March 
1999, corrected visual acuity was 20/25 in the right eye and 
20/30 in the left eye. In May 2000, the Veteran requested 
clip-on sunglasses because of headaches when he was in the 
sun. 

Records of a state correctional facility show that in 
September 1998 the Veteran complained of low back pain.  From 
March 1999 to July 1999, he complained several times of low 
back pain.  In April 1999, X-rays revealed spurring, 
arthritic changes, in the lumbar spine.  

On VA eye examination in November 2006, the examiner noted a 
history of the laceration in 1975 and the facial injury in 
April 1976.  The Veteran complained of light sensitivity, 
especially with headaches.  On eye evaluation, corrected 
visual acuity was 20/25 for near vision and 20/20 for far 
vision in the right eye, and 20/25 near vision and 20/20 for 
far vision in the left eye.  The diagnoses were history of 
left orbit fracture without ocular or visual residuals and 
dry eye with exposure keratitis unrelated to anything service 
connected.  

On VA general medical examination in November 2006, the 
Veteran complained of low back pain.  There was no history of 
a specific injury although the Veteran did refer to the 
fracture of his arm in 1976.  The diagnosis was lumbosacral 
strain.   



On VA psychiatric examination in October 2008, the examiner 
reported that the Veteran did not complain of symptoms of 
posttraumatic stress disorder related to his in-service 
vehicle accident in April 1976.  The Veteran did not identify 
any in-service stressor.  The examiner reported that the 
Veteran did not meet the criteria for the diagnosis 
posttraumatic stress disorder related to the in-service 
accident. 

As a result of the injuries sustained in the in-service 
vehicle accident, service connection has been granted for 
residuals of a fracture of the right humerus with neuropathy 
of the radial nerve, fracture of the left orbit, and 
residuals of a head injury with headaches.

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection is may also be warranted for a disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). The 
provisions of 38 C.F.R.§ 3.310(a) were recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for certain chronic diseases, including arthritis, 
if the disability is manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1131; 38 C.F.R. §§ 3.307, 3.309.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).



Analysis

Eye Disability 

The record show that in service the Veteran suffered facial 
injuries, involving the areas of the eyes in 1975 and in 
1976, but there was no loss of visual acuity during service 
as visual acuity was 20/20 in each eye on separation 
examination.  Also no ocular pathology, either light 
sensitivity or dry eye, was found on evaluation in April 
1976, following the Veteran's vehicle accident.  On the basis 
of the service treatment records, an eye disability was not 
affirmatively shown to be present during service, and service 
connection is not established under 38 U.S.C.A. §§ 1110 and 
1131 and 38 C.F.R. § 3.303(a).

Although the service treatment records do not document an eye 
disability, there was evidence of a laceration over the left 
eye in 1975 and swelling around the eyes in 1976, but as the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify an eye 
disability and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, records of a state correctional facility show 
that in September 1998 the Veteran was wearing glasses.  In 
March 1999, corrected visual acuity was 20/25 in the right 
eye and 20/30 in the left eye.  On VA eye examination in 
November 2006, corrected visual acuity was 20/25 for near 
vision and 20/20 for far vision in the right eye, and 20/25 
near vision and 20/20 for far vision in the left eye.  

Although the Veteran now wears glasses and there is some loss 
of visual acuity, any loss of visual acuity due to refractive 
error is not a disability for the purpose of VA disability 
compensation.  38 C.F.R. § 3.303(c).  



In May 2000, the Veteran requested sunglasses because of 
headaches when he was in the sun.  On VA eye examination in 
November 2006, the examiner noted a history of the laceration 
in 1975 and the facial injury in April 1976.  The Veteran 
complained of light sensitivity, especially with headaches.  
The diagnoses were history of left orbit fracture without 
ocular or visual residuals and dry eye with exposure 
keratitis unrelated to anything service connected.  

The absence of symptoms of a light sensitivity (exposure 
keratitis) or dry eye from 1977 to 2000, a period of over 20 
years, interrupts continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  The absence of symptoms of constitutes 
negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (Negative evidence is to be 
considered.).  

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence, namely, the service treatment records and 
the absence of symptoms for over 20 years.  For this reason, 
service connection for an eye disability to include light 
sensitivity or dry eye based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established. 

As for service connection for light sensitivity or dry eye 
first diagnosed after service under 38 C.F.R. § 3.303(d), 
neither light sensitivity nor or dry eye due to eye pathology 
is a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of a such a condition therefore is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); 

Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Although a layperson is competent to identify a simple 
medical condition, such as a broken leg, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the 
diagnoses of light sensitivity or dry eye due to eye 
pathology are not simple medical conditions like a broken leg 
because the diagnoses requires a medical examination, and 
diagnosis by a health-care professional, which a lay person 
is not qualified to do. 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation or a simple medical 
condition, and medical causation, that is, medical evidence 
of an association or link between light sensitivity or dry 
eye, first shown after service, and an injury, disease, or 
event in service, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.  

Although the record does contain competent medical evidence 
of diagnoses of light sensitivity or dry eye, the evidence of 
medical causation opposes, rather than supports, the claim as 
the VA examiner reported the no ocular or visual residuals of 
the injuries during service and that light sensitivity and 
dry eye were unrelated to any service-connected disability.  

To the extent the Veteran relates his eye problems to 
service, the Veteran as a lay person is not qualified through 
education, training, or experience to express an opinion of 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as favorable competent evidence to 
support the claim. 

As the Board may consider only competent, independent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation or one that is not a simple 
medical condition, or as to medical causation, where a lay 
assertion of medical causation is not competent medical 
evidence, and as there is no favorable competent medical 
evidence of record, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Low Back Injury 

On the basis of the service treatment records, a low back 
injury to include arthritis was not affirmatively shown to 
have been present during service, and service connection 
under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) 
is not established.

Although the service treatment records do not document a low 
back injury, the Veteran was involved in a vehicle accident 
in which he was pinned in the vehicle, which the Veteran 
alleges was the cause of his current low back disability.  As 
the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a low 
back injury and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, a current low back disability, lumbosacral 
strain and arthritis by X-ray, was first diagnosed in 1996, 
almost 20 years after service, well beyond the one-year 
presumptive period for arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 
3.309, and the absence of low back symptoms for almost 20 
years interrupts continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

Here, the Veteran's assertions of continuity are less 
credible than the contemporaneous service treatment records, 
including the report of separation examination, which contain 
no finding of a low back abnormality and the post-service 
medical records, beginning in 1996, when the Veteran 
complained of sudden low back pain after a lifting injury at 
work.  At that time there was no prior history of a back 
injury.  For this reason, service connection for residuals of 
a low back injury to include arthritis based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 

As for service connection for residuals of a low back injury 
to include arthritis, first diagnosed after service under 38 
C.F.R. § 3.303(d), although the Veteran is competent to 
describe symptoms of a low back injury, residuals of a low 
back injury to include arthritis is not a condition under 
case law that has been found to be capable of lay 
observation.  Therefore the determination as to the presence 
of arthritis is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although a layperson is competent to identify a simple 
medical condition, residuals of a low back injury to include 
arthritis is not simple medical condition because the 
diagnoses requires a reading of X-rays by a health-care 
professional, which a lay person is not qualified to do. 



Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, or the condition 
is not a simple medical condition, and medical causation, 
that is, medical evidence of an association or link between 
the current disability, first shown after service, and an 
injury, disease, or event in service, where a lay assertion 
on medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, or experience to express an opinion on a 
medical diagnosis, not capable of lay observation, or on a 
condition that is not a simple medical condition, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence.  For this reason, the Board 
rejects the Veteran's statements as favorable competent 
evidence to support the claim. 

And although there are diagnoses of low back disability, 
lumbosacral strain and arthritis by X-ray, there is no 
competent medical evidence of medical causation, that is, 
medical evidence of an association or link between the 
current low back disability, first shown after service, and 
an injury, disease, or event in service.  

And in the absence of medical evidence suggesting a nexus 
between the current low back disability and an injury, 
disease, or event in service, and in the absence of credible 
evidence of continuity of symptomatology, there is no 
possible association with service, and VA is no required to 
provide a medical examination or obtain a medical opinion 
under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 



As the Board may consider only competent, independent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation or a condition that is not a 
simple medical one, or as to medical causation, where a lay 
assertion of medical causation is not competent medical 
evidence, and as there is no favorable competent medical 
evidence, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Posttraumatic Stress Disorder 

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown to be present 
during service, and service connection is not established 
under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a). 

To the extent that the Veteran declares that he has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).



Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to DSM- IV.  38 C.F.R. 
§ 3.304(f).  For this reason, posttraumatic stress disorder 
is not a simple medical condition that a lay person is 
competent to identify, and the Board rejects the statements 
of the Veteran that he has posttraumatic stress disorder 
because it is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the Veteran is not competent to diagnosis posttraumatic 
stress disorder, the Board rejects the Veteran's statements 
as competent evidence that he has posttraumatic stress 
disorder related to service.  

Although the Veteran is not competent to declare that he has 
posttraumatic stress disorder, he is competent to describe 
the symptoms of posttraumatic stress disorder. See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is 
competent with regard to symptoms of an injury or illness, 
but not that the veteran had a particular injury or 
illness.). 

Where there is a question of a medical diagnosis, not capable 
of lay observation, or the claimed disability is not a simple 
medical condition, competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159. 

On the question of whether there is competent medical 
evidence of a diagnosis of posttraumatic stress disorder, on 
VA psychiatric examination in October 2008, the examiner 
reported that the Veteran did not complain of symptoms of 
posttraumatic stress disorder related to his in-service 
vehicle accident in April 1976.  The Veteran did not identify 
any other in-service stressor.  The examiner reported that 
the Veteran did not meet the criteria for the diagnosis 
posttraumatic stress disorder related to the in-service 
accident.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F. 3d 1328, 1330 (Fed. Cir. 1997).  In the absence of 
competent medical evidence of a current diagnosis of 
posttraumatic stress disorder, there is no valid claim of 
service connection.  38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§§ 3.303 and 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As the Board may consider only competent medical evidence to 
support its finding, on a question of a medical diagnosis, 
not capable of lay observation, or that is not a simple 
medical condition, and as there is no competent medical 
evidence of a current diagnosis of posttraumatic stress 
disorder, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Claim for Increase 
 
Factual 

The service treatment records show that in April 1976 the 
Veteran was involved in a vehicle accident in which he 
sustained a sustained a comminuted fracture of the right 
distal humerus, complicated by radial nerve palsy.  



After service, in a rating decision in July 1993, the RO 
granted service connection and assigned a noncompensable.  In 
a rating decision in November 2004, the RO increased the 
rating to 20 percent, effective from the date of receipt of 
the current claim for increase. 

On VA examination in September 2004, it was noted that the 
Veteran was unemployed and right handed.  The Veteran 
complained of pain, weakness, stiffness, swelling, heat, lack 
of endurance, locking, instability, and fatigability in the 
right arm.  He stated that he got flare-ups in his right arm 
when performing manual labor.  He complained of decreased 
grip with numbness, tingling, and weakness in the third and 
fourth fingers.  There was a scant degree of muscle wastage 
at the mid-shaft of the humerus, decreased sensation in the 
third and fourth fingers and grip strength.  
Electrodiagnostic testing revealed a partial right radial 
nerve lesion secondary to fracture of the humerus with 
resulting permanent absence of right superficial radial 
response. 

On VA examination in November 2006, grip strength on the 
right was 25 percent that of the left.  All fingertips 
reached the transverse crease of the palm as well as the tip 
of the thumb. There was normal coordination and no pain or 
swelling.  Repetitive motion did not decrease range of motion 
or function of the fingers.

On VA examination in October 2008, the Veteran complained of 
decreased grip strength and sensation in all his right 
fingers.  It was noted that the Veteran was incarcerated, but 
working, running a mattress machine.  Prior to that he had 
worked as a machinist, but stopped working because of eye 
problems.  The Veteran described no flare-ups or 
incapacitating events.  He described no difficulties with 
working or activities of daily living. 

The examiner reported that the decreased sensation in the 
fingers was not related to the radial nerve injury.  Function 
of the muscles innervated by the radial nerve at the wrist 
was 5/5 and at the elbow 4/5.  There was normal sensation in 
the sensory branch of the distal radial nerve.  

There was full range of motion of the shoulder and of the 
elbow.  There was 5/5 strength in all muscles of the right 
upper extremity.  Reflexes were 1+ at the triceps. There was 
no pain, fatigue, or incoordination on repetitive motion.  It 
was noted that the Veteran had 5/5 strength in all muscle 
groups in the right upper extremity with the exception of the 
triceps and anconeus which were 4/5. 

X-rays of the humerus revealed the bones to be intact and 
well-aligned with no fracture, subluxation, or dislocation 
present.  There was an old healed fracture in the right mid-
humeral diaphysis which was in near anatomical alignment.  

The examiner concluded that the Veteran had some minor 
weakness in the triceps affecting the elbow, but all muscles 
innervated by the radial nerve were 5/5 and distal sensation 
in the thumb and index finger, innervated by the radial 
nerve, was intact. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's disability is currently rated 20 percent under 
Diagnostic Codes 5202. and 8514.  

Under Diagnostic Code 5202, the criteria for a compensable 
rating, which starts at 20 percent, are malunion of the 
humerus with moderate deformity or recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  

Under Diagnostic Code 8514, the criteria for a 30 percent 
rating are moderate incomplete paralysis of the radial nerve, 
involving flexion of the fingers, extension of the wrist, 
supination of the hand, flexion of the elbow, and weakness of 
the triceps.

Analysis

Under Diagnostic Code 5202, on VA examination in October 
2008, X-rays of the humerus revealed the bones to be intact 
and well-aligned with no fracture, subluxation, or 
dislocation present.  There was an old healed fracture in the 
right mid-humeral diaphysis which was in near anatomical 
alignment.  In the absence of X-ray evidence of malunion of 
the humerus with moderate deformity, the criteria for a 
compensable rating under Diagnostic Code 5202 based on 
malunion of the humerus have not been met. 

Also, there is no evidence of recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level on VA examination in 
October 2008 in which there was full range of motion of the 
shoulder without evidence of dislocation of the shoulder. 

In the absence of objective findings of recurrent dislocation 
of the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level, the criteria 
for a compensable rating under Diagnostic Code 5202 based on 
recurrent dislocation of the humerus have not been met.

As for radial nerve damage under Diagnostic Code 8514, on VA 
examination in October 2008, except for minor weakness in the 
triceps affecting the elbow, all muscles innervated by the 
radial nerve were 5/5 and distal sensation in the thumb and 
index finger, innervated by the radial nerve, was intact.  

Except for weakness of the triceps, flexion of the fingers, 
extension of the wrist, supination of the hand, and flexion 
of the elbow are not affected.  And the findings to not more 
nearly approximate or equate to moderate incomplete paralysis 
of the radial nerve for the next higher rating under 
Diagnostic Code 8514. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.



If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria for the disability reasonably 
describes the disability level and symptomatology and the 
rating criteria do provide for higher ratings for more severe 
symptoms, which are not present currently.  For this reason, 
the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Service connection for an eye disability, including light 
sensitivity or dry eye, is denied. 

Service connection for residuals of a low back injury to 
include arthritis is denied. 

Service connection for posttraumatic stress disorder is 
denied.  

A rating higher than 20 percent for residuals of a fracture 
of the right humerus with neuropathy of the radial nerve is 
denied.  


REMAND

On VA examination in November 2006, a psychotic disorder was 
diagnosed, which needs to be considered to determine the 
etiology of the current condition, requiring further 
procedural development.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  



On the claim of service connection for blackouts, on VA 
neurology examination in October 2008, the examiner 
recommended that the Veteran be afforded an 
electroencephalogram (EEG) as the current record was 
insufficient to make a determination as to service without 
resorting to speculation. 

On the claim of service connection for bilateral hearing 
loss, on separation examination, an audiologran showed 
puretone thresholds of 15, 5, 20, 20, and 45 decibels in the 
right ear and 25, 35, 25, 35, and 35 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

As the medical evidence of record is insufficient to decide 
the claims of service connection for blackouts and for 
bilateral hearing loss, further development under the duty to 
assist is required.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Excluding posttraumatic stress 
disorder, provide the Veteran with VCAA 
notice on the claim of service connection 
for a psychiatric disorder to include a 
psychotic disorder and develop the claim 
in accordance with the duty to assist.  
38 C.F.R. § 3.159.  

2. Afford the Veteran a VA neurological 
examination to include an EEG to evaluate 
the Veteran's complaint of blackouts.  
The claims folder should be made 
available to the examiner for review.

The examiner is asked to determine 
whether blackouts, if any, are at least 
as likely as not related to the Veteran's 
in-service head injury in April 1976. 

The examiner is asked to consider that 
except for the Veteran's complaints, 
blackouts have not been documented.

3. Afford the Veteran a VA audiological 
examination to determine if he 
currently has a hearing loss disability 
under 38 C.F.R. § 3.385.  The claims 
folder should be made available to the 
examiner for review.

If a hearing loss disability is found, 
the examiner is asked whether the 
current hearing loss is related to the 
findings on the audiogram conducted on 
separation examination. 

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought is denied, furnish 
the Veteran and his representative a 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


